TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00037-CR



                            Timothy Richard Woodall, Appellant

                                               v.

                                 The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 03-401-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Timothy Richard Woodall perfected this appeal from an order denying bail pending

appeal. See Tex. Code Crim. Proc. Ann. art. 44.04(g) (West Supp. 2005). When no brief was filed,

a hearing was ordered. See Tex. R. App. P. 38.8(b). At this hearing, appellant and his attorney

informed the court that they were abandoning this appeal.

              The appeal is dismissed.




                                            ___________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed

Filed: August 18, 2006

Do Not Publish